Title: Thomas Jefferson to Jonathan Shoemaker, 26 December 1809
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          
            Sir
             
                     Monticello Dec. 26. 09.
          
          
		  
		   
		  I have considered your proposition of yesterday to endorse a bill of 500.D. for you to be put into the bank of Richmond & on mature reflection must decline it.
			 I have never carried my name into that bank, & if any thing could have induced me to it, it would have been my own present difficulties. but
			 for a mere farmer to go into a bank for money destroys his credit at once. but the insuperable reason is that, it would be immoral for me to engage to pay 500.D. in 60 days on your failure to do it, when I know that it would be out of my power. it may be said indeed that you will not fail. I am sure you do not mean 
                     to do it nor expect to fail in doing it. but circumstances not under your controul may put it out of your power, just as similar circumstances now embarrass your paiments to me. but for me 
                     deliberately to engage to do a thing in any event which I know it will be out of my power to do, is irreconcileable to my ideas of right. I must therefore pray you to excuse me with the assurances of my esteem & best wishes.
          
            Th:
            Jefferson
        